Case: 14-5097      Document: 21      Page: 1     Filed: 09/10/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                      RALPH TAYLOR,
                      Plaintiff-Appellant,

                                v.

                      UNITED STATES,
                      Defendant-Appellee.
                    ______________________

                          2014-5097
                    ______________________

     Appeal from the United States Court of Federal
 Claims in No. 1:13-cv-00759-SGB, Judge Susan G.
 Braden.
                ______________________

                        ON MOTION
                    ______________________

                           ORDER
    Ralph Taylor moves for leave to proceed in forma
 pauperis.
     Taylor is incarcerated. Pursuant to the Prisoner Liti-
 gation Reform Act of 1995, this court may not authorize
 the prosecution of an appeal by a prisoner without the
 prepayment of fees. 28 U.S.C. § 1915. A prisoner is no
 longer afforded the alternative of proceeding without
Case: 14-5097         Document: 21   Page: 2   Filed: 09/10/2014



 2                                               TAYLOR   v. US



 payment of filing fees, but must, in time, pay the $505
 filing fee in its entirety. * When funds exist, an initial
 partial payment must be made consisting of 20% of the
 greater of (a) the average monthly deposits to the prison-
 er’s account or (b) the average monthly balance in the
 prisoner’s account for the six-month period immediately
 preceding the filing of the notice of appeal. 28 U.S.C.
 § 1915(b)(1). Thereafter, the prisoner is required to make
 monthly payments of 20% of the preceding month’s in-
 come credited to the prisoner’s account.         28 U.S.C.
 § 1915(b)(2). The agency with custody of the prisoner
 must forward payments from the prisoner’s account each
 time the amount in the account exceeds $10 until the
 $505 filing fee is paid in full. Id.
    By separate letter, the custodian of Taylor’s prison ac-
 count is being directed to make the necessary arrange-
 ments to forward the filing fee to the court.
       Accordingly,
       IT IS ORDERED THAT:
    The motion for leave to proceed in forma pauperis is
 denied.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
 s24



       The court notes that Mr. Taylor signed an earlier
       *

 version of Federal Circuit Form 6A, authorizing payment
 of this court’s filing fee from his account. On December 1,
 2013, the court increased its filing fee. Mr. Taylor’s
 account will be charged the current fee of $505.